Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160658(191)(195)
  160660                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  TAXPAYERS FOR MICHIGAN                                                                               Elizabeth T. Clement
  CONSTITUTIONAL GOVERNMENT, STEVE                                                                     Megan K. Cavanagh,
                                                                                                                        Justices
  DUCHANE, RANDALL BLUM, and SARA
  KANDEL,
           Plaintiffs-Appellants,
  v                                                                  SC: 160658
                                                                     COA: 334663
  STATE OF MICHIGAN, DEPARTMENT OF
  TECHNOLOGY, MANAGEMENT AND
  BUDGET and OFFICE OF AUDITOR
  GENERAL,
             Defendants-Appellees.
  _________________________________________

  TAXPAYERS FOR MICHIGAN
  CONSTITUTIONAL GOVERNMENT, STEVE
  DUCHANE, RANDALL BLUM, and SARA
  KANDEL,
           Plaintiffs-Appellees,
  v                                                                  SC: 160660
                                                                     COA: 334663
  STATE OF MICHIGAN, DEPARTMENT OF
  TECHNOLOGY, MANAGEMENT AND
  BUDGET and OFFICE OF AUDITOR
  GENERAL,
             Defendants-Appellants.
  _________________________________________/

         On order of the Chief Justice, the separate motions of (1) the Michigan Association
  of Public School Academies and Michigan Council of Charter School Authorizers, and (2)
  the Michigan House of Representatives and the Michigan Senate are GRANTED. The
  amicus briefs submitted by those entities on November 25, 2020, are accepted for filing.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 4, 2020

                                                                               Clerk